DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions.Claims 1-17 are submitted for examining. 

Claim Objections
Claim 12 is objected to because of the following informalities:  in the claims 14, “the medium” should be “the communication network medium”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, and 12 of prior U.S. Patent No. 10588100 and claims 1, 6-7, 13-15, and 17-18 of prior U.S. Patent No. 11252682. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the U.S. Patents No. 10588100 and 11252682.

Present application 17453307
US10588100
US11252682
Claim 1
Claim 1
Claim 15
Claim 2
Claim 2
Claim 17
Claim 3
Claim 3
Claim 18
Claim 4
Claim 6
Claim 1
Claim 5
Claim 9

Claim 6
Claim 8

Claim 7
Claim 9

Claim 8
Claim 7

Claim 9
Claim 9

Claim 10
Claim 8

Claim 11
Claim 9

Claim 12
Claim 10
Claim 6
Claim 13
Claim 5
Claim 13
Claim 14

Claim 14
Claim 15
Claim 12
Claim 7
Claim 16
Claim 5
Claim 13
Claim 17

Claim 14


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al (US20080214182).

	Regarding claim 1, the cited reference Wang discloses a node (Fig. 12, the wireless node), comprising: a transceiver configured to generate at least one communication for a communication medium (Fig. 12 and ¶0081-¶0082 discloses that the wireless node (e.g. station or AP) may include, for example, a wireless transceiver 1202 to
transmit and receive signals. ¶0031 discloses that the DL subframe is transmitted from a base station to more stations. The cited reference Wang discloses sending a super frame in fig.4 to wireless nodes (i.e plurality nodes). ¶0030 discloses that the frame 410 includes a DL subframe 412 may include a preamble 420 which may allow wireless nodes (e.g., mobile stations) to synchronize to the transmitting node in network where the network may include any number of mobile stations (¶0042) that receive the frame 410), the at least one communication comprising: a first portion comprising auxiliary information, the auxiliary information comprising at least power boost information and at least one parameter defining use of the power boost information (¶0040 discloses a base station may indicate a DL data transmission power level to be used by a relay station to transmit data to the mobile station for the specific DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station. The DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst ... The boosting value in the DL Map IE may indicate a mobile station-specific downlink data transmission power level to be used by the relay station to transmit data to the mobile station); and a second portion comprising payload data (Fig. 4 and ¶0040 discloses DL (data) burst, such as DL burst #1, DL burst #2, . . . DL burst #N, may be assigned to a different mobile station(s)).
	Regarding claim 2, the cited reference Wang discloses all limitations of claim 1, Wang further discloses wherein the at least one parameter indicates that the power boost information is to be used to change a power level of one or more symbols in a power boosted communication (¶0040 discloses that DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station…the DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst).
	Regarding claim 3, the cited reference Wang discloses all limitations of claim 2, Wang further discloses wherein the power boost information represents a decibel value (¶0041 discloses the 3-bit boosting field from OFDMA DL-MAP_IE format in 802.16e standard (000: no boosting; 001: +6 dB; 010: −6 dB; 011: +9 dB; 100: +3 dB; 101: −3 dB; 110: −9 db; 111: −12 dB).
	Regarding claim 4, the cited reference Wang discloses a method, comprising: decoding a mobile application protocol physical layer frame, the mobile application protocol physical layer frame including auxiliary information (¶0028, lines 12-13; a relay station may receive and decode a frame from a base station, and further in ¶0031 discloses that the DL subframe is transmitted from a base station to one or more relay stations) comprising power boost information and one or more parameters defining usage of the power boost information; generating a data frame, the data frame including one or more symbols at a power level in accordance with the power boost information (¶0040 discloses a base station may indicate a DL data transmission power level to be used by a relay station to transmit data to the mobile station for the specific DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station. The DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst ... The boosting value in the DL Map IE may indicate a mobile station-specific downlink data transmission power level to be used by the relay station to transmit data to the mobile station); and transmitting the data frame (Fig. 4 and ¶0040 discloses DL (data) burst, such as DL burst #1, DL burst #2, . . . DL burst #N, may be assigned to a different mobile station(s)).
	Regarding claim 5, the cited reference Wang discloses all limitations of claim 4, Wang further discloses wherein generating the data frame comprises: power boosting the one or more symbols indicated by the one or more parameters (¶0040 discloses that DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station…the DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst).
	Regarding claim 6, the cited reference Wang discloses all limitations of claim 4, Wang further discloses wherein generating the data frame comprises: power boosting the one or more symbols from a first power level to second power level based on the power boost information (¶0040 discloses that DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station…the DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst. ¶0041 discloses 3-bit value to indicate various boosting amounts for each mobile station. As an example, the boosting value may use, the 3-bit boosting field from OFDMA DL-MAP_IE format in 802.16e standard (000: no boosting; 001: +6 dB; 010: −6 dB; 011: +9 dB; 100: +3 dB; 101: −3 
dB; 110: −9 db; 111: −12 dB).
	Regarding claim 7, the cited reference Wang discloses all limitations of claim 6, Wang further discloses wherein generating the data frame comprises: power boosting the one or more symbols indicated by the one or more parameters (¶0040 discloses that DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station…the DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst).
	Regarding claim 8, the cited reference Wang discloses all limitations of claim 4, Wang further teaches wherein the one or more symbols at the power level in accordance with the power boost information are associated with at least one of: a preamble of the data frame, a header of the data frame, and a preamble and a header of the data frame (¶0040, DL Map IE may include a boosting value (or field)).
	Regarding claim 9, the cited reference Wang discloses all limitations of claim 8, Wang further discloses wherein generating the data frame comprises: power boosting the one or more symbols indicated by the one or more parameters (¶0040 discloses that DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station…the DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst).
	Regarding claim 10, the cited reference Wang discloses all limitations of claim 8, Wang further discloses wherein generating the data frame comprises: power boosting the one or more symbols from a first power level to second power level based on the power boost information (¶0040 discloses that DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile 
station…the DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst. ¶0041 discloses 3-bit value to indicate various boosting amounts for each mobile station. As an example, the boosting value may use, the 3-bit boosting field from OFDMA DL-MAP_IE format in 802.16e standard (000: no boosting; 001: +6 dB; 010: −6 dB; 011: +9 dB; 100: +3 dB; 101: −3 dB; 110: −9 db; 111: −12 dB).
	Regarding claim 11, the cited reference Wang discloses all limitations of claim 10, Wang further discloses wherein generating the data frame comprises: power boosting the one or more symbols indicated by the one or more parameters (¶0040 discloses that DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station…the DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst).
	Regarding claim 12, the cited reference Wang discloses a system, comprising: a communication network medium; at least one node coupled to the medium and configured to communicate via the medium (Fig. 3, ¶0024, lines 2-4; wireless network 302 may include a number of wireless nodes or stations. ¶0024, lines 23-25; MS3 332 and MS4 334 may communicate with base station BS 304 (or access point) via relay station RS2 330); and a frame comprising at least one parameter defining use of power boost information (Fig.4 and ¶0040, a base station may indicate a DL data transmission power level to be used by a relay station to transmit data to the mobile station for the specific DL data burst using a boosting value in a DL Map, such as the boosting value provided by IEEE 802.16e DL-Map Information Element (IE). DL Map IE may be provided within a DL Map for each burst or for each mobile station. The DL Map IE may include a boosting value (or field) for each burst (or mobile station) to indicate a downlink data transmission power level to be used by a relay station for this DL data burst ... The boosting value in the DL Map IE may indicate a mobile station-specific downlink data transmission power level to be used by the relay station to transmit data to the mobile station).
Regarding claim 13, the cited reference Wang discloses all limitations of claim 12, Wang further discloses wherein the frame is a broadcast message for transmission to a plurality of nodes coupled to the communication network medium (¶0031 discloses that the DL subframe is 
transmitted from a base station to one or more relay stations).
Regarding claim 14, the cited reference Wang discloses all limitations of claim 13, Wang further discloses wherein the broadcast message is a mobile applications protocol (MAP) physical layer (PHY) frame communication (¶0031 discloses that the DL subframe is transmitted from a base station to one or more relay stations. Fig. 4 and ¶0030 that frame 410 may include a downlink (DL) subframe 412 and an uplink (UL) subframe 414. The DL subframe 412 may include a preamble 420, a DL Map 422, a UL Map 424, one or more DL/UL data bursts.... Frame 410 may be used for IEEE 802.16 wireless networks, WLAN or for other networks. Based on the structure of the frame 410 it is a physical layer frame. The cited reference Wang discloses sending a super frame in fig.4 to wireless nodes (i.e plurality nodes). ¶0030 discloses that the frame 410 includes a DL subframe 412 may include a preamble 420 which may allow wireless nodes (e.g., mobile stations) to synchronize to the transmitting node in network where the network may include any number of mobile stations (¶0042) that receive the frame 410. Sending frame 410 (fig. 4) reads on sending a broadcast frame).
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all 
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth  	in section 102 of this title, if the differences between the subject matter sought to be patented and the prior  	art are such that the subject matter as a whole would have been obvious at the time the invention was made  	to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall
not be negatived by the manner in which the invention was made. 
Claim 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US20080214182), in view of Hunt et al (US20030224784).

Regarding claim 15, Wang teaches all limitation of claim 12. However, Wang does not explicitly teach wherein the communication network medium comprises a network of electrical power distribution conductors.
In an analogous art Hunt teaches wherein the communication network medium comprises a network of electrical power distribution conductors (¶0055 discloses that providing broadband communications between a distribution center and at least one remote location, together defining a network segment, where a medium voltage (MV) cable of an electrical power distribution system serves as a communication channel (medium) for the network segment).
It would have been obvious to one of ordinary skill in the art at the time of the invention was 
made to incorporate the method of Hunt where the Power Line Communications (PLC) is the art of re-using the Power Transmission System and Power Distribution Network for the delivery of information.

Regarding claim 16, the combination of Wang and Hunt discloses of claim 15, Wang further discloses wherein the frame is a broadcast message for transmission to a plurality of nodes coupled to the communication network medium (¶0031 discloses that the DL subframe is transmitted from a base station to one or more relay stations).

Regarding claim 17, the combination of Wang and Hunt discloses of claim 16, Wang further discloses wherein the broadcast message is a mobile applications protocol (MAP) physical layer (PHY) frame communication (¶0031 discloses that the DL subframe is transmitted from a base station to one or more relay stations. Fig. 4 and ¶0030 that frame 410 may include a downlink (DL) subframe 412 and an uplink (UL) subframe 414. The DL subframe 412 may include a preamble 420, a DL Map 422, a UL Map 424, one or more DL/UL data bursts.... Frame 410 may be used for IEEE 802.16 wireless networks, WLAN or for other networks. Based on the structure of the frame 410 it is a physical layer frame. The cited reference Wang discloses sending a super frame in fig.4 to wireless nodes (i.e plurality nodes). ¶0030 discloses that the frame 410 includes a DL subframe 412 may include a preamble 420 which may allow wireless nodes (e.g., mobile stations) to synchronize to the transmitting node in network where the network may include any number of mobile stations (¶0042) that receive the frame 410. Sending frame 410 (fig. 4) reads on sending a broadcast frame).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462